Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered September 25, 2001, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was sentenced to five years’ probation as a youthful offender following his plea of guilty to the crimes of assault in the second degree and vehicular assault in the second degree. Defendant also pleaded guilty to driving while intoxicated and was sentenced to a fine and license revocation. Within approximately eight months of his probation defendant was charged with violating the terms of his probation; however, he was reinstated to probation. Thereafter, defendant was charged in a second violation of probation petition after his probation of*814fleer observed defendant operating a motor vehicle upon leaving a probation appointment. Following a hearing, defendant was found to have violated the terms of his probation by operating a motor vehicle, probation was revoked and he was sentenced to concurrent prison terms of lVs to 4 years on the assault convictions. Contrary to defendant’s contention on appeal, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence, particularly given defendant’s repeated violation of and flagrant disregard for the terms of his probation (see People v Chaires, 1 AD3d 630 [2003]; People v Bell, 255 AD2d 836 [1998], lv denied 93 NY2d 966 [1999]).
Mercure, J.E, Spain, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.